AO 2451 (Rev. 11/16) Judgement ina Criminal Case for a Petty Offense

 

Sheet |
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
UNITED STATES OF AMERICA Judgment in a Criminal Case
y (For a Petty Offense)
CM/ECF Case No. 3:19-PO-00178-SLO

THOMAS W. FLETCHER

aon KI
113 VANDERGRIFT DR Case No. OS10-7724942/7724941

DAYTON, OH 45431 USM No.
Thomas W. Anderson
SO Defendant's Attorney
THE DEFENDANT: THOMAS W. FLETCHER

at THE DEFENDANT pleaded aw guilty 0 nolo contendere to count(s) |
C) ‘THE DEFENDANT was found guilty on count(s)

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 7 & 13 and Driving Under Suspension 08/19/2019 !

ORC 4510.1 1(A)

The defendant is sentenced as provided in pages 2 through of this judgment.
O THE DEFENDANT was found not guilty on count(s)
@ Count(s) oe is O are dismissed on the motion of the United States.

; It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name.
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered

to pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.; 7428 1/22/2020

Date of Imposition of Judgment

Defendant's Year of Birth; 1972 _ () lena of (Q ss
wet ws 5 ~ ‘L+_fl- j ¥ Vn

City and State of Defendant's Residence: Senatureot Juthsye
DAYTON, OH ; ; /
Sharon L. Ovington, United States Magistrate Judge

 

Name and Title of Judge

—ayfeo

Date
AO 2451 (Rev. 11/16) Judgement ina Criminal Case fora Petty Offense
Sheet 3 — Criminal Monetary Penalties

Judgement — Page La of 6

DEFENDANT: THOMAS W. FLETCHER

CASE NUMBER: CM/ECF Case No. 3:19-PO-00178-SLO
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 4.

Assessment Fine Restitution Processing Fee
TOTALS 35.00 $ 25.00 $0.00 $ 0.00
1 The determination of restitution is deferred until . An Amended Judgement in a Criminal Case (AO 245C) will be

entered after such determination.
O The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage Poment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
victims must be paid in full prior to the United States receiving payment.

Name of Pavee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ _ 0.00 $ 0.00

(Restitution amount ordered pursuant to plea agreement $

QO The defendant must pay interest on restitution or a fine of more than $2,500, unless the fine or restitution is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 4 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

OQ The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
C] the interest requirement is waived for fine O restitution.

Othe interest requirement forthe (fine () — restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub, L. No, 114-22,
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23. 1996,
AO 2451 (Rev. 11/16) = Judgment in a Criminal Case for a Petty Offense

 

 

= = Judgment — Page 3 of 6
DEFENDANT: THOMAS W. FLETCHER
CASE NUMBER: CM/ECF Case No. 3:19-PO-00178-SLO
SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties are due as follows:

A of Lump sum payment of $ 30.00 due immediately, balance due

O notlaterthan 02/21/2020 ,or
QO inaccordancewithh O C, O D, O E,or O F below); or

0 Payment to begin immediately (may be combined with OC, OD,or O F below); or

C OO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ 0.0 over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (CO Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to

a term of supervision; or

E (Payment during the term of probation will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F 0 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of
Prisons’ Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

0 Joint and Several

Defendant and Co-Defendant Names, Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

Qs The defendant shall pay the cost of prosecution.
Os The defendant shall pay the following court cost(s): 0.00

O The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: M assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution an
court costs.
AO 2451 (Rev. 11/16) Judgment in a Criminal Case tor a Petty Offense
Sheet 5 — Probation
Judgmeni—Page 4 of 6

DEFENDANT: THOMAS W. FLETCHER
CASE NUMBER: CM/ECF Case No. 3:19-PO-00178-SLO
PROBATION

You are hereby sentenced to probation for a term of:

Defendant sentenced to Probation for a term of six months with Special Conditions.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance.
You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within [5 days of
placement on probation and at least two periodic drug tests thereafter, as determined by the court.
0 - The above drug testing condition is suspended, based on the court's determination that you pose a low risk
of future substance abuse. (check if applicable)
4. O You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
QO You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the
location where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

wno

6. O You must participate in an approved program for domestic violence. (check if applicable)
7 QO You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
(check if applicable)
8. You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
. If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay

restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245] (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense

 

—_—————————— ice SA Probation

—SoIo =>=>———>>>E=EE>E]]]_—[—>——I—e=]SEEE= = Judgment —Page 5 of 6
DEFENDANT: THOMAS W. FLETCHER
CASE NUMBER:

CM/ECF Case No. 3:19-PO-00178-SLO
STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of
the time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a
different time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
how and when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting

permission from the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your

living arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the

change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
the probation officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses
you from doing so. If you do not have full-time employment you must try to find full-time employment, unless the
probation officer excuses you from doing so. If you plan to change where you work or anything about your work (such as
your position or your job responsibilities), you must notify the probation officer at least 10 days before the change. If
notifying the probation officer at least 10 days in advance is not possible due to unanticipated circumstances, you must
notify the probation officer within 72 hours of becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
permission of the probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person
such as nunchakus or tasers).

wS

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer

may require you to notify the person about the risk and you must comply with that instruction. The probation officer may
contact the person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only
A USS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and

Supervised Release Conditions, available at: www.uscourts.gov.

Defendant's Signature Date

 
AO 2451 (Rev. 11/16) Judgment in a Criminal Case for a Petty Offense

je = pati isi

 

 

Judgment —Page | 6 of 6
DEFENDANT:
CASE NUMBER:

SPECIAL CONDITIONS OF SUPERVISION

1. Defendant shall participate in mental health and/or medical treatment as deemed necessary by the Probation
Officer.
